Exhibit 15.1 Medigus Ltd. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement of Amendment No. 4 on Form 20-F/A of Medigus Ltd. of our report dated April 22, 2015 relating to the financial statements of Medigus Ltd., which appears in such Registration Statement.We also consent to the reference to us under the heading “Experts” in such Registration Statement. Tel-Aviv, Israel /s/ Kesselman & Kesselman Kesselman & Kesselman April 22, 2015 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 6812508, Israel, P.O Box 50oo5 Tel-Aviv 6150001Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il
